               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION
                        No. 5:09-CR-75-4H
                        No. 5:16-CV-451-H


THERIAN WHITEHEAD,                 )
     Petitioner,                   )
                                   )                    ORDER
     v.
                                   )
UNITED STATES OF AMERICA,          )
     Respondent.                   )

     This matter is before the court on petitioner’s motion to

vacate pursuant to 28 U.S.C. § 2255, [DE #119].           This matter was

stayed pending the Supreme Court’s resolution of United States v.

Davis, 139 S. Ct. 2319 (2019).    [DE #175].       In light of the Supreme

Court’s resolution of Davis, the stay is hereby lifted.

     Petitioner   is   directed   to   file    a   supplement,   or   other

appropriate filing or motion, to the § 2255 motion to vacate within

twenty-one (21) days of this order.           The government shall then

have twenty-one (21) days to file a response, if appropriate.            In

the event the parties agree petitioner is entitled to § 2255

relief, they may file a joint response within twenty-one (21) days

of this order, addressing the appropriate remedy in this action.

     This 20th day of August 2019.

                           ___________________________________
                           Malcolm J. Howard
                           Senior United States District Judge
At Greenville, NC
#35
